Citation Nr: 1516401	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss disability.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970, and is a recipient of a Combat Action Ribbon.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System

In June 2013, the Veteran indicated that he developed hemorrhoids while serving in the Republic of Vietnam.  The issue of entitlement to service connection for hemorrhoids  has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Increased Evaluation for Bilateral Hearing Loss Disability

In the April 2010 rating decision on appeal the Veteran was granted service connection for bilateral hearing loss with a noncompensable evaluation effective July 17, 2009.

In a July 2010 notice of disagreement, the Veteran contended that the February 2010 VA examination report does not reflect the severity of his bilateral hearing loss disability because he was unable to accurately respond to the audiological testing due to his tinnitus and that his hearing loss was worse than reflected in the report, particularly in the left ear, that was characterized as mild.  The Veteran stated that the VA examiner told him he was responding to perceived noises on the audiological test when no noise was produced.  He further noted that he was told during subsequent VA treatment that he needed hearing aids in both ears, which he asserted supported his contention that his hearing loss was worse than what was noted on the February 2010 examination report.

The Board notes that the VA examination used to evaluate the current severity of the Veteran's bilateral hearing loss was conducted in February 2010, more than five years ago.  

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his bilateral hearing loss disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Service Connection for a Gastrointestinal Disability

The Veteran asserts that he has a stomach and intestine disorder that began during active service and has continued ever since.

Specifically, the Veteran has asserted that a physician aboard the U.S.S. St. Paul diagnosed ulcerative colitis related to in-service symptoms of stomach problems.  Further, he reported daily herbicide exposure while serving on a boat crew in the rivers of the Republic of Vietnam from 1968 to 1969, where he bathed in and drank from the canals and rivers, travelled through defoliated areas, and was sprayed by herbicides.  He stated that all of the members of his boat crew had stomach problems and diarrhea at the time, and that he has had stomach and intestine problems ever since his service in Vietnam.  In support of his claim, he included photos of him taken during the period from December 1968 to June 1969, with notations that they depicted him swimming and bathing in the Vietnamese waterways that were contaminated with herbicides.  He further noted that he did not indicate he had any medical problems upon separation from service because he was told any reported medical problems could delay his discharge.

Service treatment records (STRs) indicate the Veteran was seen in January 1968 for complaints of diarrhea with cramps and nausea.  A February 1968 STR indicates the Veteran continued to complain of diarrhea and was given an impression of bacterial gastroenteritis.  April 1969 STRs also note symptoms of diarrhea and cramps.  A July 1970 STR reports the Veteran had diarrhea associated with gastroenteritis.

An April 1997 private emergency treatment record indicates the Veteran was seen for nausea, vomiting, and diarrhea after eating in a restaurant.  The Veteran reported frequent trouble with gastritis in the past and was diagnosed with gastroenteritis and chest pain.  A November 2006 private hospital record also indicates the Veteran was admitted for emergency treatment following complaints of substernal chest pain, nausea, vomiting, and diarrhea after having lunch at a restaurant.  The Veteran reported a history of a sensitive stomach and several instances of food poisoning.  He was discharged with diagnoses of gastroenteritis, possibly food borne, dehydration, and atypical chest pain.  He was admitted again in December 2006 for chest pain, nausea, vomiting, and diarrhea.  A related radiology report provides an impression of nonspecific abdominal findings that could be compatible with gastroenteritis.

The Board notes that VA must provide a medical examination when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the service treatment records noting that the Veteran received treatment for stomach and intestine problems in service; the Veteran's statements that he continued to have stomach and intestine problems ever since; and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed gastrointestinal disability.  

Service Connection for Peripheral Neuropathy

The Veteran asserts that he has numbness in his feet and toes that began after his service in the Republic of Vietnam and progressively worsened over the past several years.  He contends that the numbness in his feet was caused by exposure to herbicides.

In an October 2002 private treatment record, the Veteran was assessed with peripheral neuropathy of the lower extremities.

The Veteran explained that he previously believed his work boots were causing the numbness in his feet, but he contended that this was incorrect because his feet have worsened even though he changed his boots and was given duties that required less standing.

In connection with July 2009 VA treatment, the Veteran reported numbness in his toes began 15 years ago and that he additionally experienced symptoms of numbness in his ankles with slight burning in his feet.  The Veteran later commented that he began to notice the numbness about 15 years prior but that the symptoms began after service in Vietnam.  The Veteran was given an impression of mild motor-sensory neuropathy of the bilateral lower extremity with mixed features of axonal and demyelinating process.

In light of the medical evidence confirming that the Veteran has peripheral neuropathy; his statements that his symptoms of peripheral neuropathy began in service and continued ever since; and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the lower extremities.  

All Claims

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from July 2009 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from July 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each gastrointestinal disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder began in service or is otherwise etiologically related to any in-service disease, event, or injury, to include exposure to herbicides in the Republic of Vietnam.   

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any peripheral neuropathy of the lower extremities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to any peripheral neuropathy of the lower extremities present during the period of the claim as to whether there is a 50 percent or better probability that the disorder began in service or is otherwise etiologically related to any in-service disease, event, or injury, to include exposure to herbicides in the Republic of Vietnam.   

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO or the AMC should also arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.
      
6. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




